Citation Nr: 1754553	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  16-23 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for schizophrenia, bipolar disorder, and personality disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, bipolar disorder, and personality disorder.

3.  Entitlement to a higher initial rating for bilateral pes planus and plantar fasciitis with degenerative arthritis, currently evaluated as 30 percent disabling.

4.  Entitlement to a higher initial rating for right lateral collateral ligament sprain, currently evaluated as 10 percent disabling.

5.  Entitlement to an initial compensable rating for residuals of left ganglion cyst removal.

6.  Entitlement to an effective date earlier than July 24, 2015 for the award of service connection for bilateral pes planus and plantar fasciitis with degenerative arthritis.

7.  Entitlement to an effective date earlier than July 24, 2015 for the award of service connection for right lateral collateral ligament sprain.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from October 1974 to January 1975 and from October 1975 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from June 2013 and February 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

All issues except for whether new and material evidence has been received in order to reopen service connection for psychiatric disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 2003 rating decision denied reopening a claim for service connection for "schizophrenia/psychiatric condition (claimed as personality disorder/bipolar schizophrenia)" on the basis that no evidence had been received which showed any indication of a link between the Veteran's diagnoses of schizoaffective disorder, bipolar type, depressive, and active duty.

2.  The evidence received since the September 2003 rating decision relates to an alternative theory of entitlement - that the Veteran's current acquired psychiatric disorders are secondary to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2.  Evidence received since the September 2003 rating decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a claimant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

The appellant seeks to reopen service connection for schizophrenia, bipolar disorder, and personality disorder.  In September 2003, the RO denied reopening a claim for service connection for "schizophrenia/psychiatric condition (claimed as personality disorder/bipolar schizophrenia)" on the basis that no evidence had been received which showed any indication of a link between the Veteran's diagnoses of schizoaffective disorder, bipolar type, depressive, and active duty.  Previously, a February 1991 rating decision had denied service connection for "nerves."  The appellant did not appeal or submit any new and material evidence within the applicable one-year period and the decision became final.

The evidence of record received since the September 2003 rating decision is new and material.  In March 2017, the representative submitted a private medical opinion concluding, inter alia, that the Veteran's schizoaffective disorder, bipolar type, was aggravated by his service-connected ankle sprain, pes planus, and plantar fasciitis.  This evidence addresses an alternative theory of entitlement to service connection, which, as discussed below, has triggered VA's duty to assist by obtaining a VA medical opinion.  As such, the evidence is new and material and the claim is reopened.


ORDER

The application to reopen the claim of entitlement to service connection for schizophrenia, bipolar disorder, and personality disorder is granted.


REMAND

As to the claim for an acquired psychiatric disorder, as noted above, there is evidence that it may be secondary to service-connected disabilities.  Although a VA mental health examination was obtained in April 2012, the examiner there did not provide an opinion addressing the etiology of the Veteran's current acquired psychiatric disorders.  As such, the Board finds that a VA examination should be obtained.

As to the claims for higher initial ratings for the feet, right ankle and residuals of left ganglion cyst, a review of the Veterans Appeals Control and Locator System (VACOLS) shows that the appeal was certified to the Board in January 2017 and received by the Board in March 2017.  However, there do not appear to be any VA Form 8 documents associated with the claims file, which formally indicate which issues have been certified to the Board.  Perhaps as a result of this, the RO has continued to develop the claims for higher initial ratings even after the appeal was received by the Board in March 2017.  Not only have numerous VA treatment records been associated with the claims file, but new a VA examination for the left ganglion cyst was obtained in July 2017 and a new VA examination for pes planus was obtained in August 2017.  Evidence continues to be uploaded into VBMS mere days before the writing of this decision.  Hence, these issues are not yet ready for appellate consideration and adjudication by the Board at this stage would be premature and potentially prejudicial to the Veteran.  See 38 C.F.R. §§ 19.31, 19.37.  Once the RO's development has been completed, it should readjudicate these issues and issue supplemental statements of the case as necessary.

The Board additionally notes that in an October 2016 notice of disagreement, the Veteran appealed, inter alia, the effective dates assigned in February 2016 awards of service connection for bilateral pes planus and plantar fasciitis with degenerative arthritis and right lateral collateral ligament sprain.  No statement of the case has been issued regarding the question of entitlement to earlier effective dates.  This must be accomplished on remand.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran a statement of the case addressing the issues of entitlement to effective dates earlier than July 24, 2015 for the awards of service connection for bilateral pes planus and plantar fasciitis with degenerative arthritis and right lateral collateral ligament sprain.  If, and only if, the Veteran or his representative files a timely substantive appeal (VA Form 9) should the AOJ return the appeal to the Board for appellate review.

2.  Thereafter, schedule the Veteran for a VA examination to address to the etiology of all current acquired psychiatric disorders.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should first identify all acquired psychiatric disorders extant during the pendency of the claim.  Then, for each disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that it is related to either period of the Veteran's active duty service.  

The examiner should also indicate whether it is at least as likely as not (50 percent probability or more) that each disability was caused or aggravated by any service-connected disability.

The examiner is advised that aggravation is defined as any worsening of a nonservice-connected disability by a service-connected disability.  Permanent worsening need not be shown.

A complete rationale should accompany any opinion provided.

3.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


